Citation Nr: 0800008	
Decision Date: 01/02/08    Archive Date: 01/09/08

DOCKET NO.  04-42 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hallux limitus, 
right foot, status post joint replacement.

2.  Entitlement to service connection for type II diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel


INTRODUCTION

The appellant had a period of active duty for training in the 
Army National guard from July 1965 to November 1965.  He had 
subsequent periods of service in the Army National Guard from 
February 1965 to September 2001.

With regard to the issue of entitlement to service connection 
for hallux limitus, this matter comes before the Board of 
Veterans' Appeals (Board) on appeal originally from a May 
2003 rating determination of a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A notice of 
disagreement was received in February 2004, a statement of 
the case was issued in October 2004, and a substantive appeal 
was received in December 2004.

With regard to the issue of entitlement to service connection 
for diabetes mellitus, this matter comes before the Board on 
appeal from a January 2004 rating determination of an RO of 
the VA.  A notice of disagreement was received in April 2004, 
a statement of the case was issued in October 2004, and a 
substantive appeal was received in December 2004.

The issue of entitlement to service connection for hallux 
limitus is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant was not exposed to Agent Orange or any 
comparable herbicide agent during active military, naval, or 
air service.

2.  The appellant's type II diabetes mellitus is not causally 
related to a period of active military, naval, or air 
service.


CONCLUSION OF LAW

Type II diabetes mellitus was not incurred in or aggravated 
by active military, naval, or air service.  38 U.S.C.A. 
§§ 101(24), 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  Such notice was provided with 
regard to the issue of diabetes mellitus in a letter dated 
July 2003; this letter also included special notice 
particular to the appellant's contention of exposure to Agent 
Orange during service.  In the July 2003 letter, the 
appellant was also advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).  The Board notes that the July 2003 
letter was sent to the appellant prior to the January 2004 
rating decision on the issue of diabetes mellitus.  The VCAA 
notice was therefore timely.  See Pelegrini v. Principi, 18 
Vet.App. 112 (2004).

The July 2003 VCAA letter effectively notified the appellant 
to submit any pertinent evidence in the appellant's 
possession.  Therefore, the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim by showing the nature and etiology of 
his diabetes mellitus.  However, there has been no notice of 
the types of evidence necessary to establish a disability 
rating or an effective date for any rating that may be 
granted.  Despite the inadequate notice provided to the 
appellant, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet.App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the RO did furnish the appellant with the 
letter in July 2003 notifying him to submit evidence 
detailing the nature and history of his diabetes mellitus.  
In any event, as the Board finds below that service 
connection is not warranted for diabetes mellitus, no ratings 
or effective dates will be assigned and any questions as to 
such assignments are rendered moot.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service and private, have been obtained.  

The Board declines to obtain a medical nexus opinion with 
respect to the claim of service connection for type II 
diabetes mellitus because there is no evidence of pertinent 
disability during the appellant's period of active duty for 
training or for many years following that period of duty.  
There is no controversy as to the fact that the appellant is 
currently diagnosed with diabetes mellitus, but there is no 
evidentiary indication that any such disease was incurred 
during active duty service or for many years following active 
duty service.  See Charles v. Principi, 16 Vet.App. 370 
(2002).  The appellant's exclusive theory of entitlement to 
service connection for diabetes mellitus features the 
contention that he was exposed to Agent Orange during 
service; however, the Board finds below that the 
preponderance of the evidence is against finding that the 
appellant was exposed to Agent Orange during service.  
Moreover, in view of the absence of any abnormal findings or 
complaints during active duty service, the negative 
examination performed at separation from active duty service 
in November 1965, and the absence of any suggestion of 
pertinent disease until more than at least two decades 
following active duty service, any opinion otherwise relating 
diabetes mellitus to any active service would certainly be 
speculative.  However, service connection may not be based on 
a resort to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102.  The duty to assist is not invoked, even 
under Charles, where 'no reasonable possibility exists that 
such assistance would aid in substantiating the claim.'  38 
U.S.C.A. § 5103A(a)(2).

No additional pertinent evidence has been identified by the 
claimant as available and relevant to the issues on appeal.  
Under these circumstances, no further action is necessary to 
assist the claimant with this claim.

Analysis

This case involves the appellant's claim of entitlement to 
service connection for type II diabetes mellitus.  Applicable 
law provides that service connection will be granted if it is 
shown that the appellant suffers from disability resulting 
from an injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury or disease 
in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303.  The 
term 'active military, naval, or air service' includes active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24).

That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  For veterans who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as diabetes mellitus, are presumed to have been incurred 
in service if manifest to a compensable degree within one 
year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Finally, service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The Board first notes that the appellant is not shown to have 
served on a period of active duty.  He is also not service-
connected for a disease or injury incurred or aggravated in 
active duty for training, or for an injury incurred or 
aggravated in a period of inactive duty training.  

The Board acknowledges that the appellant contends he 
developed diabetes mellitus resulting from Agent Orange 
exposure during National Guard service.  The Board notes that 
the appellant does not contend, nor do the appellant's 
service personnel records show, that the appellant was ever 
physically present in the Republic of Vietnam for active duty 
service.  Therefore, the provisions of 38 U.S.C.A. 
§ 1116(a)(2) and 38 C.F.R. § 3.309(e) are not for 
application.  

The appellant contends that he was exposed to Agent Orange at 
Fort Stewart, Georgia, in the mid 1960's.  The appellant has 
testified, including in a July 2003 statement and during his 
July 2005 Board hearing, that he participated in the use of 
Agent Orange spray during a particular week to control 
vegetation around the targets of a mortar range.  The 
appellant's July 2005 hearing testimony described that it was 
"common knowledge" that the chemical being used was "the 
same thing they was using in Vietnam."

However, the preponderance of the evidence is against a 
finding that the appellant was exposed to Agent Orange during 
his tenure at Fort Stewart, Georgia.  Preliminarily, the 
Board notes that the appellant's own testimony does not 
present a particularly probative indication that he was 
exposed to Agent Orange during the time in question.  In this 
regard, the appellant candidly remarked that "I did not see 
a name on the container or nothing," and "I can't say they 
said Agent Orange at that time.... I can't swear if Agent 
Orange is what ... (inaudible)."

Likewise, an August 2004 lay statement submitted in support 
of the appellant's claim does not offer a very probative or 
persuasive demonstration that the appellant was exposed to 
Agent Orange.  The August 2004 statement recalls that the 
appellant "did spray vegetation on the firing ranges by 
hand."  Although the lay statement corroborates the 
contention that the chemical appeared to be "a strong 
herbicide," and although the lay statement offers that "It 
was my opinion it was Agent Orange," the August 2004 
statement explains that "I do not remember anything saying 
that on any of the containers.  [N]or do I have any 
evidence."

The Board has considered the testimony discussed above, but 
the Board must find that the evidence in support of the 
appellant's contention that he was exposed to Agent Orange is 
outweighed by the evidence against this contention.  As 
documented in the claims folder, the RO attempted to develop 
official Department of Defense (DoD) evidence concerning the 
use of Agent Orange at Fort Stewart, Georgia.  An April 2004 
correspondence reveals that "DoD provided VA with an 
inventory of herbicide operations at specific times and 
geographic locations.  DoD estimates the inventory reflects 
70 to 85 percent or herbicide use, testing, or disposal in 
locations other than Vietnam."  Most significantly, the 
April 2004 research correspondence shows that "DoD's 
inventory does not contain any instance of herbicide use, 
testing or disposal at Fort Stewart, GA."  Additionally, an 
earlier August 2003 response to a VA request for information 
revealed that VA was otherwise unable to find any 
documentation to substantiate the allegation that Agent 
Orange was used at Fort Stewart.

The Board must find that the probative weight of the official 
DoD inventory report and the VA formal information request is 
greater than the probative weight of the lay testimony of 
record.  The negative findings from the DoD's official 
inventory and the VA's search are more persuasive than the 
lay testimony of record; the Board understands that the 
appellant and his fellow serviceman sincerely believe that 
the unidentified spray they used at Fort Stewart, Georgia, 
was actually Agent Orange, but there is no objective evidence 
to substantiate such a finding.  The Board must find that the 
appellant has not shown that he was exposed to Agent Orange 
during service, for the purposes of this appeal.  Thus, 
service connection may not be granted for diabetes mellitus 
on the basis of exposure of Agent Orange.

There is also no evidence suggesting that the appellant's 
diabetes mellitus was manifested during a period of active 
duty for training, and there is no suggestion in the record 
that the appellant's diabetes mellitus was otherwise caused 
or aggravated by any injury or incident during service.  
Indeed, the appellant's own contentions have exclusively 
featured the theory that his diabetes mellitus is due to the 
claimed Agent Orange exposure.  Thus, there is nothing in the 
record to provide a direct basis for service connection.  

The service medical records are devoid of any reference to 
diabetes in connection with the appellant's period of active 
duty for training in the 1960's; this includes a November 
1965 separation examination which reflects no pertinent 
abnormalities nor any suggestion of diabetes mellitus.  It 
appears from the record and from the appellant's own 
testimony that his diabetes mellitus was diagnosed during the 
1990's, during a period of inactive duty training.  The Board 
observes that a June 1991 periodic examination report 
reflects no suggestion of a history or findings related to 
diabetes as of that time.  There is no evidence to indicate 
that the appellant's type II diabetes mellitus manifested 
during a period of active duty for training.  The Board here 
stresses the important distinctions regarding the types of 
service set forth in 38 U.S.C.A. § 101(24) and discussed 
earlier in this decision.  As a disease entity, diabetes is 
not shown to have been incurred in or aggravated during a 
period of active duty for training.  To the extent that the 
appellant's contention regarding exposure to herbicides falls 
within the realm of an disability due to injury, as discussed 
earlier, the preponderance of the evidence is against a 
finding that the appellant was exposed to herbicides during 
any of his National Guard duty, regardless of the duty 
status.  

The Board has carefully reviewed the appellant's own 
testimony and contentions and the Board understands fully the 
appellant's belief that his diabetes is the result of his 
military service.  However, the Board must rely upon 
competent medical evidence to determine the etiology of a 
disease or disorder.  While the appellant, as a lay person, 
is competent to provide evidence regarding injury and 
symptomatology, he is not competent to provide evidence 
regarding the medical etiology of a disease.  See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Only a medical 
professional can provide evidence of the medical etiology of 
a disease or disorder, and in this case the record contains 
no competent medical evidence suggesting an etiological link 
between the appellant's diabetes and his active duty military 
service.

After thorough review of the evidence currently of record, 
the Board is led to the conclusion that there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to permit a favorable determination in this case.  
38 U.S.C.A. § 5107(b).  The weight of the evidence is against 
the appellant's claim of entitlement to service connection 
for type II diabetes mellitus.


ORDER

Service connection for type II diabetes mellitus is not 
warranted.  To this extent, the appeal is denied.


REMAND

The appellant claims entitlement to service connection for 
hallux limitus, right foot, status post joint replacement.  
The appellant has presented a theory of entitlement which 
essentially contends that his right foot disability was 
caused by, or at least aggravated by, his running and 
training associated with his National Guard service.  Service 
connection may be warranted for an injury incurred or 
aggravated in the line of duty during active duty for 
training, or inactive duty training.  As the record clearly 
demonstrates that the appellant currently suffers from the 
claimed chronic disability of the right foot, and as the 
record indicates that symptoms of this chronic disability 
manifested during the general time frame when the appellant 
had periods of National Guard service, the Board believes 
that a medical etiology opinion is necessary to evaluate 
whether the current disability was caused or permanently 
aggravated by any injury during active duty for training or 
inactive duty training, including any repeated trauma from 
running.

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.  As this claim is being remanded 
for additional development, the Board finds it reasonable to 
give additional notice to expressly comply with the 
Dingess/Hartman decision.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The appellant 
should be furnished with an appropriate 
VCAA letter in accordance with the 
guidance of the recent Dingess/Hartman 
decision that VCAA notice requirements 
apply to all five elements of a service 
connection claim.

2.  The RO should take any necessary 
action to request adequate documentation 
of all dates of the appellant's periods of 
National Guard service.  

3.  The appellant should be scheduled for 
an appropriate VA examination to determine 
the nature and etiology of his hallux 
limitus of the right foot.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  Any 
medically indicated special tests should 
be accomplished.  After reviewing the 
claims file and examining the appellant, 
the examiner should respond to the 
following:

Is it at least as likely as not (a 50% 
or higher degree of probability) that 
the appellant's hallux limitus, right 
foot, status post joint replacement, 
was caused or permanently aggravated by 
any injury in the line of duty during 
National Guard service?  In answering 
this question, please discuss the most 
likely etiology of the appellant's 
hallux limitus and discuss any 
pertinent medical records; in 
particular, please address the in-
service and private medical reports 
showing a history of a pertinent right 
foot pathology.

4.  After completion of the development 
requested above to the extent possible, 
the RO should review the expanded record 
and determine if the benefit sought can be 
granted.  If the claim remains denied, the 
RO should furnish the appellant and his 
representative with a supplemental 
statement of the case, and afford a 
reasonable opportunity for response before 
returning the record to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


